Citation Nr: 9933179	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  93-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a gunshot wound of the right elbow, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a scar of the 
right hip, residuals of gunshot wound, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1992 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The record shows that the veteran testified before a 
member of the Board sitting at the RO in April 1999, but VA 
was unable to furnish a transcript of that hearing.  This 
case was remanded to the RO in July 1999 to allow the veteran 
to appear at another Board hearing.  A videoconference 
hearing before the undersigned member of the Board was 
conducted in September 1999, and a transcript of that hearing 
is of record.  The Board further notes that additional 
evidence was submitted by the veteran at the September 1999 
hearing and that the veteran during the hearing waived 
preliminary review of such evidence by the RO.


FINDINGS OF FACT

1.  The veteran's service-connected post-operative residuals 
of a gunshot wound of the right elbow result in subjective 
complaints of pain, with slight limitation of motion, but 
without muscle damage.  

2.  The veteran's service-connected scar of the right hip, 
residuals of gunshot wound results in subjective complaints 
of pain on prolonged use, but without limitation of motion or 
muscle damage.  

3.  The veteran's service-connected PTSD is productive of no 
more than considerable social and industrial impairment; the 
veteran's PTSD symptoms are productive of no more than 
occupational and social impairment with reduced reliability 
and productivity. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for post-operative residuals of a gunshot wound 
of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic 
Codes 5206, 5207 (1999).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of scar of the right hip, 
residuals of gunshot wound have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
Diagnostic Codes 5251, 5252 (1999).  

3.  The criteria for entitlement to a 50 percent evaluation, 
but no higher, for the veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411(1996); 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Elbow and Right Hip Disabilities.

The veteran's service medical records disclose that in May 
1968 in Vietnam he sustained:  A gunshot wound to the right 
arm, with laceration of the brachial artery and without any 
nerve involvement; and a gunshot wound to the right thigh, 
without artery or nerve involvement.  He was treated at 
service department hospitals.  X-rays revealed a fracture 
involving the lateral epicondyle and condyle.  At an 
examination for separation in March 1970, no defects were 
reported.  

VA X-rays of the right elbow in October 1991 showed a bony 
growth involving the lateral aspect of the right lateral 
epicondyle, which might represent residual from a previous 
trauma or a bony exostosis.  X-rays of the right hip showed 
no significant bone or joint abnormality.  

At a VA muscles examination in March 1992, findings included:  
Limitation of motion of the right elbow, with extension to 28 
degrees and flexion to 125 degrees; grip strength of 62 
pounds in the right hand, compared to 85 pounds in the left 
hand; decreased sensation on the flexor surface of the right 
upper extremity from the elbow to the lower third of the 
forearm; and a painful area of the lower top of the greater 
trochanter of the right hip, with some aching in the groin 
area and without limitation of motion of the hip.  

At a personal hearing in June 1993, the veteran testified 
that:  he was unable to straighten his right arm; his right 
hip bothered him when he walked; if he walked any distance, 
when he laid down on his hip at night, it would hurt.  

VA X-rays of the right forearm in October 1996 showed a 
deformity of the lateral epicondyle of the humerus at the 
level of the elbow, with minimal arthritis in the elbow.  

At a VA orthopedic clinic in February 1997, range of motion 
of the right elbow was from 15 degrees to 130 degrees; there 
was pain on extension, and tenderness at the lateral 
epicondyle.  

VA X-rays of the right elbow in November 1997 showed an 
irregular ossicle adjacent to the lateral epicondyle of the 
humerus, with irregularity of the condyle; no arthritis was 
seen.  X-rays of the right hip showed mild degenerative 
changes; the bones, joints, and soft tissues of the right hip 
were otherwise normal.  

At a VA muscles examination in November 1997, the right hip 
was asymptomatic.  The veteran could move the right hip and 
thigh muscles against normal resistance well.  On 
examination, the muscles of the right arm and forearm 
appeared normal, with no significant atrophy; the veteran was 
able to flex and extend his right forearm against normal 
resistance; the size of the right arm and forearm was the 
same as the left.  The diagnosis was normal muscle 
examination of right elbow/forearm and right hip/thigh.  

At a personal hearing by videoconference before the 
undersigned member of the Board in September 1999, the 
veteran testified that:  He could not straighten his right 
arm; he had a loss of feeling in the right arm; he had a 
floating bone chip; he was unable to do any painting; he 
lifted 5 pound and 10 pound weights to strengthen his right 
arm; his right elbow ached in damp weather.  He also 
testified that he had right hip pain when riding a bicycle; 
the right hip hurt less when he was walking.  

Analysis

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
finds that the veteran's right elbow and right hip claims are 
well grounded.  The Board is also satisfied that all relevant 
facts concerning the veteran's right upper and lower 
extremities have been properly developed.  No further 
assistance to the veteran is required to comply with a duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Applicable regulations provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  Less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skill movements 
smoothly; and pain on movement, swelling, deformity, or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40, and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The veteran's right elbow disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206 and 5207.  

Diagnostic Code 5206 provides that limitation of flexion of 
the forearm to 110 degrees warrants a noncompensable rating; 
limitation of flexion of the forearm to 100 degrees warrants 
a 10 percent evaluation; and a 20 percent evaluation requires 
limitation of flexion of a forearm to 90 degrees.  

Diagnostic Code 5207 provides that limitation of extension of 
a forearm to 45 degrees or to 60 degrees warrants a 10 
percent evaluation; a 20 percent evaluation requires 
limitation of extension to 75 degrees.  

In the veteran's case, at the most recent VA examination in 
November 1997, no limitation of motion of the right/forearm 
was reported.  The limitation of motion found at the VA 
examination in March 1992 and at the VA orthopedic clinic in 
February 1997 would not warrant a compensable rating under 
either Diagnostic Code 5206 or Diagnostic Code 5207.  

The pain which the veteran reports experiencing in his right 
upper extremity is, the Board finds, sufficient, under 38 
C.F.R. § 4.40 and DeLuca to warrant a 10 percent evaluation, 
which is the rating now in effect.  Entitlement to a rating 
in excess of 10 percent for residuals of a gunshot wound to 
the right elbow is not established.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5206, 5207; DeLuca.  

The Board finds that rating residuals of a gunshot wound to 
the right elbow under the diagnostic codes for muscle 
injuries and arthritis would not be appropriate, as the most 
recent examination showed no muscle damage or arthritis of 
the right elbow.  

With regard to the right hip, 38 C.F.R. § 4.71a, Diagnostic 
Code 5251 provides that limitation of extension of a thigh to 
5 degrees warrants a maximum schedular evaluation of 10 
percent.  Diagnostic Code 5252 provides that limitation of 
flexion of a thigh to 45 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation requires limitation of 
flexion to 30 degrees.  

VA examinations have not found any limitation of motion of 
the right hip, and so a compensable rating under Diagnostic 
Codes 5251 or 5252 would not be warranted.  The pain on 
prolonged use of the right lower extremity which the veteran 
has reported, the Board finds, warrants a 10 percent 
evaluation, under 38 C.F.R. § 4.40 and DeLuca.  Entitlement 
to an evaluation in excess of 10 percent for a scar, residual 
of a gunshot wound to the right hip, is not established.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 
5251, 5252.  The Board notes that rating the veteran's right 
hip disability under 38 C.F.R. § 4.118, Diagnostic Code 7804 
would produce the same result.  That diagnostic code provides 
that a maximum 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  

As muscle damage of the right lower extremity has not been 
found, rating the veteran's disability of the right hip under 
the diagnostic codes for muscle injuries is not appropriate.  

Although mild degenerative changes of the right hip were 
found by X-ray in November 1997, rating the right hip 
disorder under the diagnostic codes for arthritis would not 
warrant an evaluation in excess of 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  

II.  PTSD

As with the right elbow and right hip increased rating 
claims, the Board also finds that increased rating for PTSD 
claim to be well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Further, the record allows for 
equitable resolution of this issue and no further action to 
assist the veteran with this claim is necessary to permit 
such equitable review.  38 U.S.C.A. § 5107(a). 

Nevertheless, the Board must acknowledge at the outset that 
evaluation of the veteran's PTSD symptomatology and the 
industrial impairment which that disorder imposes is made 
difficult by the fact that he also has a nonservice-connected 
personality disorder.  

At a VA psychological evaluation in June 1993, the diagnoses 
on Axis I were PTSD, major depressive disorder, and alcohol 
dependence.  The examiner reported that:  The disability due 
to PTSD was moderate; and the veteran was not employable.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 35, which denotes some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV).  

The veteran was admitted to a VA medical center in September 
1993 for alcohol detoxification.  At discharge in October 
1993, the diagnoses were:  On Axis I, alcohol dependence, 
cannabis dependence, and history of polysubstance dependence; 
and, on Axis II, antisocial personality disorder.  On Axis V, 
the GAF score was 45, which denotes serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (for example, no friends, unable to keep a job).  
DSM-IV 32.  The Board notes that the GAF score of 45 was 
assigned without reference to PTSD.  

At a VA psychiatric examination in November 1996, the 
examiner noted that the veteran had just started working as a 
machinist, a position which he obtained after receiving 
training through a VA vocational rehabilitation program.  The 
veteran indicated that he had not used alcohol for three 
years.  The diagnoses, on Axis I, were PTSD and remote 
history of alcohol abuse.  The examiner assigned a GAF score 
of 60, which denotes moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  DSM-IV 32.  

In February 1997, a VA counseling psychologist with the 
vocational rehabilitation division reported that:  

Please be informed that (the veteran) has 
participated in numerous training 
programs under or sponsorship which, 
unfortunately, has not led to successful 
employment.  Such programs included basic 
college courses, computer numerical 
control training, and a truck driving 
course.  

(The veteran) is a combat Vietnam veteran 
who has a service-connected disability 
for a single 'post-traumatic stress 
disorder'.  He has been seeking treatment 
for this stress condition without 
success.  This has led (him) to feel very 
angry and frustrated with the lack of 
Government support, and this anger is 
often transferred to others that he might 
come in contact with, including work 
supervisors and co-workers.  He also 
experiences other typical symptoms of 
PTSD, including suffering from severe 
guilt, intrusive thoughts, and loss of 
anger control.  Even though he has 
completed some of the training programs, 
the above-mentioned symptoms have 
severely impeded his attempts to maintain 
employment and, at this time, it is 
doubtful that he could be considered as 
being able to be competitively 
employable.  It also should be indicated 
that (he) has tried very hard to compete 
in today's labor market, but such 
attempts have led to inability to work in 
conjunction with others in a traditional 
work setting.  

The Board notes that the counseling psychologist made his 
assessment of the veteran's ability to work, or lack of same, 
without distinguishing between the effects of PTSD 
symptomatology versus the previously diagnosed personality 
disorder.  

At a VA psychiatric examination in November 1997, the veteran 
indicated that he had only worked off and on since 1987; he 
went to college in 1992 and 1994 and quit both times.  He had 
a history of treatment for alcohol dependence; he claimed not 
to have used alcohol or illegal drugs since 1993.  On mental 
status examination, the veteran did not appear anxious or 
depressed; he had a pattern of blaming others for his 
difficulties.  The examiner found that the veteran's 
"disability to adjust psychologically" was due 50 percent 
to passive-aggressive traits and 50 percent to PTSD.  The 
examiner stated that the veteran would be able to function in 
an earning capacity, but some difficulty would be expected 
from his ability to deal with people.  The diagnoses were, on 
Axis I, PTSD, and, on Axis II, passive-aggressive traits.  
The examiner assigned a GAF score of 60 which, as noted 
above, denotes moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

In September and October 1998, the veteran was treated as an 
inpatient at a VA medical center for alcohol dependence, 
after undergoing detoxification.  At discharge in October 
1998, diagnoses on Axis I were PTSD, major depression, and 
alcohol dependence with psychological dependence.  A 
diagnosis on Axis II was deferred.  The GAF score was 38, 
which denotes, as noted above, major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  

After the veteran filed his claim for an increased rating for 
PTSD, the criteria for rating psychiatric disabilities were 
revised, effective November 7, 1996.  In that situation, the 
version more favorable to the veteran is to be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411 provided that a 30 percent evaluation for PTSD was 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  In a precedent opinion, VA's general counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (59 Fed. Reg. 4752) (1994).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c)

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411 provided that a 50 percent evaluation was warranted for 
PTSD where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating required that the ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired, and that the psychoneurotic symptoms be 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

Effective November 7, 1996, PTSD is rated under new criteria 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the revised criteria, there is a General Rating Formula 
for Mental Disorders which provides that:  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands, 
impairment of short- and long-term memory 
(for example, retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.  

A 70 percent evaluation requires 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation, neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships.  38 
C.F.R. § 4.130 (1999).  

It appears clear from the record that the veteran suffers 
significant PTSD symptomatology, although it also appears 
that some psychiatric symptoms have been attributed by 
medical personnel to a personality disorder and thus not for 
consideration.  Such a situation makes more difficult the 
application of the rating criteria to ensure a fair and 
equitable evaluation of the veteran's PTSD.  However, the 
Board believes that the evidence as a whole adequately paints 
a picture of considerable social and industrial impairment 
due to the PTSD so as to warrant assignment of a 50 percent 
rating under the old rating criteria.  In this regard, it 
appears that the veteran's family relationships have been 
adversely affected and that he has few friends.  Moreover, 
evidence from psychologists as well as testimony from the 
veteran clearly show considerable industrial impairment.  

However, when viewing only the symptomatology medically 
attributable to PTSD, the Board believes that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent under either the old or the 
current rating criteria.  The social and industrial 
impairment may appear to be severe as to the entire 
disability picture, but in view of the fact that a part of 
the impairment has been medically determined to be due to the 
nonservice-connected personality disorder, the Board believes 
that only a finding of considerable impairment under the old 
criteria can be reasonably supported.  

As for the new rating criteria, the record does demonstrate 
evidence of impaired impulse control, but there does not 
appear to be suicidal ideation, obsessional rituals, 
illogical, obscure or irrelevant speech, spatial 
disorientation or neglect of personal appearance.  It is 
therefore questionable whether the criteria for a 70 percent 
rating under the new criteria would be warranted even 
attributing all of the veteran's psychiatric symptoms to his 
PTSD.  Since some impairment has been attributed to a 
personality disorder, the Board is unable to find any basis 
for assignment of a 70 percent rating under the new criteria. 

In sum, the Board concludes that entitlement to a 50 percent 
rating, but no higher, is warranted.  The Board has carefully 
considered the veteran's testimony and does not doubt his 
sincerity in advancing his claim.  Further, the Board 
acknowledges the veteran's frustration with the long course 
of his appeal which was apparently made more frustrating by 
the fact that he was forced to appear at a second Board 
hearing due to an inability on VA's part to produce a 
transcript of the first Board hearing.  As noted in the 
decision, the medical evidence attributes a portion of the 
veteran's psychiatric impairment to his service-connected 
PTSD and some to his nonservice-connected personality 
disorder.  In such a case, the assignment of an appropriate 
disability rating is made more difficult.  In some 
circumstances, additional medical development may be 
necessary to arrive at an accurate evaluation.  However, the 
current record includes a number of VA evaluations as well as 
statements from medical personnel in connection with training 
received through a VA vocational rehabilitation program.  It 
therefore appears that the evidence as it stands allows for 
an equitable review of the veteran's PTSD claim.  Therefore, 
while recognizing the inherent difficulty in evaluating the 
veteran's PTSD under the particular circumstances of this 
case , in view of the long-standing nature of this appeal and 
veteran's apparent eagerness not to further deal with the RO 
regarding this appeal (as voiced at his September 1999 
hearing), the Board does not believe any useful purpose would 
be served by further delaying appellate review in an attempt 
to further develop the medical record as it pertains to his 
PTSD. 

Conclusion

In reaching the above determinations as to all three issues, 
the Board has considered the doctrine of affording the 
veteran the benefit of any doubt.  However, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to otherwise warrant determinations 
different than those set forth in this decision.  38 U.S.C.A. 
§ 5107(b).

Further, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case the disability picture presented by 
the disabilities at issue is not so exceptional or unusual as 
to render impractical the application of regular schedular 
standards, and thus a referral for an evaluation on an extra 
schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1); 
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a gunshot wound of the right 
elbow is not warranted.  Entitlement to an evaluation in 
excess of 10 percent for a scar of the right hip, residuals 
of gunshot wound, is not warranted.  To this extent, the 
appeal is denied. 

Entitlement to a 50 percent evaluation for PTSD is warranted.  
To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


